DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-6, 8-11, and 13-23 are currently under consideration.

In view of the appeal brief filed on 23 August 2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JASON M SIMS/           Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                             


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, 11, 14, 18, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamner et al. (U.S. Pub. No. 2021/0283400 A1; hereinafter known as “Hamner”).
Regarding claim 1, Hamner discloses a system for delivering sensory stimulation (Abstract; Figs. 1E, 3A; e.g., nerve stimulation), comprising: a sensor 20/324 configured to measure autonomic nervous system activity information of a user during a sleep session ([0013]-[0014]; [0065]; [0083]; [0089]-[0091]; [0096]; [0098]; sensors may measure, e.g., heart rate, HRV, blood pressure, skin conductance, GSR, respiratory rate, ECG, muscle activity, PPG, and/or sleep state); a sensory stimulator 314/316 configured to deliver sensory stimulation to the user during the sleep session ([0086]; [0088]; [0090]; [0097]; e.g., stimulation when the subject is sleeping); and a computer system that comprises one or more physical processors 22/320/716 operatively connected with the sensor and the sensory stimulator, the one or more physical processors being programmed with computer instructions which, when executed cause the computer system to ([0065]; [0088]; [0107]; [0183]): obtain the autonomic nervous system activity information of the user ([0089]-[0091]; [0096]; [0107]; the controller/processor receives the data from the sensors); determine parasympathetic nervous system information based on the obtained autonomic nervous system activity of the user and provide input to the sensory stimulator based on the determined parasympathetic nervous system information, the provided input causing the sensory stimulator to deliver the sensory stimulation to the user based on the determined parasympathetic nervous system information ([0017]-[0020]; [0099]-[0101]; [0107]; [0170]; monitor/assess/measure/estimate parasympathetic activity and provide stimulation based thereon), wherein the sensor is selected from the group consisting of a respiratory effort sensor, a blood pulse wave sensor, a body temperature sensor, and a digestive activity sensor ([0083]; [0096]; [0098]; body temperature; [0107]: may be used in combination with other sensors to provide improved estimation of sympathetic and parasympathetic activity).
Regarding claim 4, Hamner discloses that the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, haptic stimulation, peripheral stimulation, transcranial stimulation, transcranial magnetic stimulation, electric stimulation, and magnetic stimulation ([0011]; peripheral stimulation, electric stimulation; [0140]; magnetic stimulation, haptic stimulation).
Regarding claim 6, Hamner discloses a method for delivering sensory stimulation (Abstract; Figs. 1E, 3A; e.g., nerve stimulation), the method being implemented by a computer system that comprises one or more physical processors 22/320/716 executing computer instructions that, when executed, perform the method ([0065]; [0088]; [0107]; [0183]), the method comprising: obtaining, from a sensor 20/324, autonomic nervous system activity information of a user during a sleep session ([0013]-[0014]; [0065]; [0083]; [0089]-[0091]; [0096]; [0098]; [0107]; sensors may measure, e.g., heart rate, HRV, blood pressure, skin conductance, GSR, respiratory rate, ECG, muscle activity, PPG, and/or sleep state; controller/processor receives the data from the sensors); determining, using the computer system, parasympathetic nervous system information based on the obtained autonomic nervous system activity of the user and providing, using the computer system, input to a sensory stimulator 314/316 based on the determined parasympathetic nervous system information, the provided input causing the sensory stimulator to deliver the sensory stimulation to the user based on the determined parasympathetic nervous system information ([0017]-[0020]; [0086]; [0088]; [0090]; [0097]; [0099]-[0101]; [0107]; [0170]; monitor/assess/measure/estimate parasympathetic activity and provide stimulation with the stimulator based thereon), wherein the sensor is selected from the group consisting of a respiratory effort sensor, a blood pulse wave sensor, a body temperature sensor, and a digestive activity sensor ([0083]; [0096]; [0098]; body temperature; [0107]: may be used in combination with other sensors to provide improved estimation of sympathetic and parasympathetic activity).
Regarding claim 9, Hamner discloses that the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, haptic stimulation, peripheral stimulation, transcranial stimulation, transcranial magnetic stimulation, electric stimulation, and magnetic stimulation ([0011]; peripheral stimulation, electric stimulation; [0140]; magnetic stimulation, haptic stimulation).
Regarding claim 11, Hamner discloses a system for delivering sensory stimulation (Abstract; Figs. 1E, 3A; e.g., nerve stimulation), comprising: a means 20/324 for measuring autonomic nervous system activity information of a user during a sleep session ([0013]-[0014]; [0065]; [0083]; [0089]-[0091]; [0096]; [0098]; sensors may measure, e.g., heart rate, HRV, blood pressure, skin conductance, GSR, respiratory rate, ECG, muscle activity, PPG, and/or sleep state); a means 314/316 for delivering sensory stimulation to the user during the sleep session ([0086]; [0088]; [0090]; [0097]; e.g., stimulation when the subject is sleeping); and a means for executing machine-readable instructions with at least one physical processor 22/320/716, wherein the machine-readable instructions comprise ([0065]; [0088]; [0107]; [0183]): obtaining, from the means for measuring, autonomic nervous system activity information of the user ([0089]-[0091]; [0096]; [0107]; the controller/processor receives the data from the sensors); determining, using the means for executing, parasympathetic nervous system information based on the obtained autonomic nervous system activity of the user and providing, using the means for executing, input to the means for delivering based on the determined parasympathetic nervous system information, the provided input causing the means for delivering to deliver the sensory stimulation to the user based on the determined parasympathetic nervous system information ([0017]-[0020]; [0099]-[0101]; [0107]; [0170]; monitor/assess/measure/estimate parasympathetic activity and provide stimulation based thereon), wherein the means for measuring is selected from the group consisting of a respiratory effort sensor, a blood pulse wave sensor, a body temperature sensor, and a digestive activity sensor ([0083]; [0096]; [0098]; body temperature; [0107]: may be used in combination with other sensors to provide improved estimation of sympathetic and parasympathetic activity).
Regarding claim 14, Hamner discloses that the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, haptic stimulation, peripheral stimulation, transcranial stimulation, transcranial magnetic stimulation, electric stimulation, and magnetic stimulation ([0011]; peripheral stimulation, electric stimulation; [0140]; magnetic stimulation, haptic stimulation).
Regarding claim 18, Hamner discloses that the sensor is a body temperature sensor ([0083]; [0096]; [0098]).
Regarding claim 22, Hamner discloses that the means for measuring is a body temperature sensor ([0083]; [0096]; [0098]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamner as applied to claims 1, 6, and 11 above, and further in view of Dalal et al. (U.S. Pub. No. 2008/0033304 A1; hereinafter known as “Dalal”).  
Hamner discloses the invention as claimed, see rejection supra, and further discloses that the provided input causes the sensory stimulator/means for delivering to deliver the sensory stimulation to the user when the determined parasympathetic nervous system information is above a predetermined threshold ([0174]), as well as that the computer system is configured to obtain user input parameter information ([0166]; [0182]).  Hamner fails to expressly disclose that the predetermined threshold is determined based on the user input parameter information.  Dalal discloses a similar system and method that measures and determines autonomic and parasympathetic nervous system information during a sleep session (Abstract; [0062]) wherein a predetermined threshold of parasympathetic nervous system information may be determined based upon user input parameter information in order to allow the user to change the threshold value ([0010]-[0012]; [0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamner by determining the predetermined threshold based on user input parameter information, as taught by Dalal, in order to allow the user to change the threshold value.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamner as applied to claims 1, 6, and 11 above, and further in view of Park et al. (U.S. Pub. No. 2019/0209843 A1; hereinafter known as “Park”).  
Hamner discloses the invention as claimed, see rejection supra, and further discloses that the computer system/instructions are configured to determine sympathetic nervous system information based on the obtained autonomic nervous system activity of the user and provide input to the sensory stimulator/means for delivering based on the determined sympathetic nervous system information, the provided input causing the sensory stimulator to deliver the sensory stimulation to the user based on the determined sympathetic nervous system information ([0017]-[0020]; [0099]-[0101]; [0107]; [0170]; monitor/assess/measure/estimate sympathetic activity, balance parasympathetic and sympathetic activity, and provide stimulation based thereon or based upon abnormal activity).  Hamner fails to expressly disclose that the provided input causes the sensory stimulator to stop delivering the sensory stimulation to the user.  Park discloses a similar system and method for delivering sensory stimulation to a user based upon measured and determined autonomic and sympathetic nervous system information (Abstract), wherein sympathetic information is determined based on obtained autonomic information, and input is provided to a sensory stimulator causing the stimulator to stop delivering sensory stimulation to the user based on the determined sympathetic information, in order to stop stimulation when the sympathetic information reaches a target value corresponding to a target user state ([0024]-[0025]; [0038]-[0039]; [0061]; [0081]; [0100]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamner by stopping the delivery of sensory stimulation to a user based upon the determined sympathetic information, as taught by Park, in order to stop stimulation when the sympathetic information reaches a target value corresponding to a target user state.

Claims 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamner as applied to claims 1 and 11 above, and further in view of Annoni et al. (U.S. Pub. No. 2019/0167209 A1; hereinafter known as “Annoni”).  
Hamner discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the sensor/means for measuring is a respiratory effort sensor or a blood pulse wave sensor; Hamner does teach that the sensor can measure respiratory rate and/or be a photoplethysmogram sensor ([0096]; [0098]) and that multiple measures of data provide improved estimation of sympathetic and parasympathetic activity ([0107]).  Annoni discloses a similar system for monitoring autonomic balance and providing stimulation based thereon (Abstract; [0062]; [0065]; [0100]-[0102]) wherein a respiratory effort sensor or blood pulse wave sensor are used to measure autonomic nervous system activity of the user in order to sense one or more respiratory and cardiac signals ([0114]; [0130]; [0164]; [0170]; e.g., airflow sensor, sensor for sensing blood volume pulse waveform).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamner with a respiratory effort sensor or blood pulse wave sensor, as taught by Annoni, in order to provide additional respiratory and cardiac signals and improve estimation of sympathetic and parasympathetic activity.

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamner as applied to claims 1 and 11 above, and further in view of Rink et al. (U.S. Pub. No. 2015/0087894 A1; hereinafter known as “Rink”).  
Hamner discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the sensor/means for measuring is a digestive activity sensor; Hamner does teach that multiple measures of data provide improved estimation of sympathetic and parasympathetic activity ([0107]).  Rink discloses a similar system for monitoring the autonomic system during sleep and providing stimulation based thereon (Abstract) that uses a digestive activity sensor to monitor autonomic nervous system activity of the user in combination with other sensors such as heart rate, HRV, ECG, or body temperature sensors ([0079]; e.g., gastrointestinal motility).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamner with a digestive activity sensor, as taught by Rink, in order to improve estimation of sympathetic and parasympathetic activity with additional autonomic information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791